Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (12/09/2021) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                             Acknowledgements

3.	Upon entry, claims (12) remain the single pending claim on this application. Claims (1 -11) were previously cancelled. 

3.1.	The undersigned thanks Atty Kopchik (Reg. No. 61,215) for the cooperation expediting the case, and for the timely filed Terminal Disclaimer (TD) received on (12/09/2021).The TD   is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the involved Applications, being reviewed and accepted. The TD has been approved and recorded on file.

3.2.	The Information Disclosure Statement (IDS) that was submitted on (12/09/2021) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

                 Notice of Allowance

4.       The Examiner considers that the case has now been placed in conditions for allowance, and therefore a Notice of Allowance on claim (12) appears as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    Independent claim (12) on record, is drawn to - an image coding circuitry employing a particular control module, able to generate and signaling a buffer description able to specify the reference frame to be held in the processing buffer; in addition to the long term reference information data, in order to improve codec efficiency in the process; [Specs; Summary];
and where the created “syntax elements” includes the selecting information are applied to all blocks in the slice, and wherein the long-term information, which is written into the sequence header, 
includes (i) a long-term index for identifying the reference picture to be assigned as the long-term reference picture and 
(ii) a unique picture order count (POC) number for specifying the reference picture identified by the long-term index; [claims]. 



5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     Prior Art Citations

6.       The following List of PA, made of record and not relied upon, is considered pertinent to
Applicant’s disclosure:

6.1.	Patent documentation:

US 20130329787 A1	Ramasubramonian; et al.	H04N19/58; H04N19/61; H04N19/70; 
US 9584825 B2		Ramasubramonian; et al.	H04N19/58; H04N19/70;
US 10554993 B2		Wahadaniah; et al.		H04N19/15; H04N19/58; H04N19/50; 
US 8971406 B2		Wahadaniah; et al.		H04N19/58; H04N19/70; H04N19/50; 
US 9756355 B2		Wang; et al.			H04N19/176; H04N19/30; 

6.2.	Non Patent documentation (NPL): (recorded on file.)

_ Absolute signaling for reference pictures, Samuelsson/Sjoberg -2011.
_ Overview of HEVC high level syntax and reference picture management; Sjoberg -2012.

                                                           CONCLUSIONS

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481